The action being continued nisi, the opinion of the Court was delivered at the following November term in Suffolk, by
Parsons, C. J.
It is settled, that when a new town is made out of parcels of two or more towns, including the inhabitants living on the parcels, all the inhabitants, having settlements in the towns in which they dwelt, acquire a settlement in the new town by the act of incorporation. But the defendants’ counsel have endeavored to distinguish from this case the case where a part of an existing town is detached, and annexed to another existing town.
We are not satisfied that there is any ground for the distinction which is attempted. Upon the annexation of Stow-leg to Shirley, the inhabitants of Shirley were entitled, not only to the benefit of all the lands in the leg, but also to all the wealth, property, and personal services of the inhabitants, towards the discharge of the municipal duties of the town of Shirley ; of all which Stow by the annexation has been deprived. It would then be unreasonable to leave to Stow the burden of maintaining these inhabitants, when they should *133become poor, and unable by their personal labor to maintain themselves. The annexation of Stow-leg to Shirley must for this purpose, therefore, be considered as having the same effect, as the making of a new town out of Shirley and Stow.
Let judgment be entered on the verdict.